COURT OF CHANCERY
OF THE
SAM Gl_.;\sscrc')c?t< 111 STATE OF DELAWARE COUR'T oF CHANCL-:F1994 WL 469189, at *l (Del. Ch. Aug. il, 1994).

2 10 1)@.!_ C. § 342.

3 See Ct. Ch. R. 3(a)(2) ("Each complaint, when accepted for filing by the Register in Chancery,
shall be accompanied by a covering sheet in the form adopted by the Court and containing
information which the Court shall determine is necessary and appropriate.").

4 See generally Super. Ct. Civ. R. 8.

5 See 6 Del. C. § 2-314 (iinplied warranty of inerchantability); 6 Del. C, § 2-316(2) (exclusion of
inodification of warranties); 6 Del. C. § 318 (third party beneficiaries of Warranties).

litigation brought wrongly in a court without jurisdiction.(’ None of these sections
confer jurisdiction on this Court to hear the matters l\/lr. Evans seeks to place
before it.

Mindful of Mr. Evans’ pro se status, 1 have reviewed his two voluminous
Complaints closely. Without reciting each cause of action contained in these
Complaints, it should suffice to say that each sounds in tort or contract; in other
words, no equitable claim is presented ln addition, each seeks damages, including
punitive damages unavailable in this Court. l\lo equitable remedy is sought in the
Compiaints. Finally, in the supplemental information filed with each Complaint,
the following question and answer appear:

8. lf the complaint seeks preliminary equitable relief, state the

specific preliminary relief sought.

l. Medical examination by speciaiist.
2. Mentai examination by specialist.
3. Expedited discovery
4. Appointment of counsei.7
l\/lr. Evans would not be entitled to appointment of counsel in this Court.

Expedition is available in equity and at law. Finally, the request for medical and

mentai examinations appears to be designed to gather evidence in connection with

° See i0 Del. C. § 1902 ("No civil action, suit or other proceeding brought in any court of this
State shall be disinissed solely on the ground that such court is without jurisdiction ofthe subject
matter, either in the original proceeding or on appeal Such proceeding may be transferred to an
appropriate court for hearing and determination, provided that the party otherwise adversely
affected, within 60 days after the order denying the jurisdiction of the first court has become
f`mal, files in that court a written election of transfer, discharges all costs accrued in the first
court, and makes the usual deposit for costs in the second court.").

7 Supp. lnfo.1[ 8.

his legal claims against the two defendants. They are not separate claims for
equitable relief. Expert discovery is available at law as well as in equity.g To the
extent that it was l\/lr. Evans’ intent to seek equitable relief in aid of discovery, no
party to whom such an equitable order could be addressed is before the Court:
neither Bayer Corp. nor Johnson & Johnson Co. has any control over Mr. Evans’
access to experts

Since Mr. Evans’ claims neither seek equitable relief nor involve equitable
subject matter, and because the statutory bases recited by Mr. Evans do not support
equitable jurisdiction, 1 conclude that this Court is without jurisdiction to hear
these cases. Therefore, permitting Mr. Evans to proceed in forma pauperis in this
Court would be futile, and his Motions to so proceed are DBNIED. To the extent
the foregoing requires an order to take effect, lT lS SO ORDERED.

Sincerely,
/s/ Sam Glasscoclc 111

Sam Glasscock ]ll

3 sea @.g., super ct civ R. 26(1»).